               Case 2:19-cv-01327-MCE-DMC Document 12 Filed 08/12/20 Page 1 of 1



Attorney Identification    Nicole Y. Blohm (Bar No. 177284)
                           Tatiana Semerjian Nunneri (Bar No. 300493)
(include State Bar number) Meserve, Mumper & Hughes LLP 1000
                            Wilshire Boulevard, #1860
Attorney(s) for:            Los Angeles, CA 90017-2457
                            (213) 620-0300--T; (213) 625-1930-F
LIFE INSURANCE COMPANY OF NORTH AMERICA




                                            UNITED STATES DISTRICT COURT
                                           EASTERN DISTRICT OF CALIFORNIA


 DIANA IELATI                                     )
                                                  )                   NO. CIV. S- 2:19-cv-01327-MCE-DMC
                      Plaintiff(s)                )
                                                  )
      v.                                          )                   STIPULATION AND ORDER TO ELECT
                                                  )                   REFERRAL OF ACTION TO VOLUNTARY
  CIGNA; LIFE INSURANCE CO OF NORTH AMERICA;      )                   DISPUTE RESOLUTION PROGRAM (VDRP)
  and DOES 1 through 100, inclusive
                                                  )                   PURSUANT TO LOCAL RULE 271
                                                  )
                      Defendant                   )
_________________________________________________ )


       Pursuant to Local Rule 271, the parties hereby agree to submit the above-entitled action to

the Voluntary Dispute Resolution Program.

       DATED: _July 29, 2020___________________

                                                                /s/ Larry L. Baumbach
                                                             Attorney(s) for Plaintiff(s)



                                                                /s/ Tatiana Semerjian Nunneri
                                                             Attorney(s) for Defendant(s)

       IT IS SO ORDERED.

Dated: August 11, 2020
